Case 20-41308      Doc 188     Filed 03/25/20 Entered 03/25/20 19:13:18            Main Document
                                           Pg 1 of 7



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.


                                 CERTIFICATE OF SERVICE

        I, Asir U. Ashraf, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On March 23, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A:

    •    Declaration and Disclosure Statement of Black, Ballard, McDonald P.C., Pursuant to the
         Order Authorizing the Retention and Compensation of Certain Professionals Utilized in
         the Ordinary Course of Business [Docket No. 176]


 Dated: March 25, 2020
                                                              /s/ Asir U. Ashraf
                                                              Asir U. Ashraf
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on March 25, 2020, by Asir U. Ashraf proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ PAUL PULLO
 Notary Public, State of New York
 No. 01PU6231078
 Qualified in Nassau County
 Commission Expires November 15, 2022




                                                                                        SRF 40854
Case 20-41308   Doc 188   Filed 03/25/20 Entered 03/25/20 19:13:18   Main Document
                                      Pg 2 of 7



                                    Exhibit A
                                                   Case 20-41308       Doc 188                Filed 03/25/20 Entered 03/25/20 19:13:18                              Main Document
                                                                                                           Pg 3 of 7
                                                                                                          Exhibit A
                                                                                                         Master Service List
                                                                                                      Served as set forth below

                                  DESCRIPTION                                   NAME                                                   ADDRESS                                         EMAIL             METHOD OF SERVICE
                                                                                                    Attn: Ira Dizengoff and Brad Kahn
                                                                                                    1 Bryant Park                                                    idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group                      Akin Gump Strauss Hauer & Feld LLP      New York NY 10036                                                bkahn@akingump.com                  Email
                                                                                                    Attn: Ira Dizengoff and Brad Kahn
                                                                                                    1 Bryant Park                                                    idizengoff@akingump.com
Counsel to the DIP Lenders                                  Akin Gump Strauss Hauer & Feld LLP      New York NY 10036                                                bkahn@akingump.com                  Email
                                                                                                    Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn Redmond    rengel@atllp.com
                                                                                                    7700 Forsyth Boulevard, Suite 1800                               jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession            Armstrong Teasdale LLP                  St. Louis MO 63105                                               kredmond@atllp.com                  Email
                                                                                                    Attn: Brian A. Glasser
                                                                                                    209 Capitol Street
Counsel to Reserves                                         Bailey & Glasser LLP                    Charleston WV 25301                                                                                  First Class Mail
                                                                                                    Attn: Richard Twardowski
                                                                                                    11191 Illinois Route 185
Top 20 Unsecured Creditor                                   Bankdirect Capital Finance              Hillsboro IL 62049                                               rtwardowski@bankdirectcapital.com   Email
                                                                                                    Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                    Union Trust Building
                                                                                                    501 Grant Street, Suite 200                                      christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                Buchanan Ingersoll & Rooney PC          Pittsburgh PA 15219-4413                                         timothy.palmer@bipc.com             Email
                                                                                                    Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn, Esq.
                                                                                                    120 South Central Avenue
                                                                                                    Ste. 1800
Counsel to Javelin Global Commodities (UK) Ltd.             Carmody MacDonald P.C.                  St. Louis MO 63105                                               thr@carmodymacdonald.com            Email
                                                                                                    Attn: Ronald Hewitt
                                                                                                    The New York Times Building
                                                                                                    620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)               Covington & Burling LLP                 New York NY 10018-1405                                           rhewitt@cov.com                     Email
                                                                                                    Attn: Steve McCullick
                                                                                                    9150 96th Avenue
Top 20 Unsecured Creditor                                   Dewind One Pass Trenching LLC           Zeeland MI 49464                                                 steve@dewindonepass.com             Email
                                                                                                    Attn: Nick Johnson
                                                                                                    P.O Box 403943
Top 20 Unsecured Creditor                                   Fabick Mining Inc                       Atlanta GA 30384-3943                                            nicholas.johnson@fabickmining.com   Email
                                                                                                    Attn: Shawn Collins
                                                                                                    PO Box 1106
Top 20 Unsecured Creditor                                   Flanders Electric Motor Service         Marion IL 62959                                                  scollins@flandersinc.com            Email
                                                                                                    Attn: Steve Williams, Jason Murphy
                                                                                                    P.O Box 952121                                                   Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                   Fuchs Lubricants Co                     St Louis MO 63195-2121                                           Jason.Murphy@fuchs.com              Email
                                                                                                    Attn: Joel A. Kunin
                                                                                                    2227 South State Route 157
Counsel to Cory Leitschuh                                   Goldenberg Heller & Antognoli, P.C.     Edwardsville IL 62025                                            jkunin@ghalaw.com                   Email
                                                                                                    Attn: Joel A. Kunin
                                                                                                    P.O. Box 959
Counsel to Cory Leitschuh                                   Goldenberg Heller & Antognoli, P.C.     Edwardsville IL 62025                                            jkunin@ghalaw.com                   Email
                                                                                                    Attn: John Richards
                                                                                                    P.O Box 71735
Top 20 Unsecured Creditor                                   Heritage Cooperative Inc                Chicago IL 60694-1735                                            jrichards@heritagecooperative.com   Email
                                                                                                    Centralized Insolvency Operation
                                                                                                    2970 Market Street
                                                                                                    Mail Stop 5 Q30 133
Internal Revenue Service                                    Internal Revenue Service                Philadelphia PA 19104-5016                                                                           First Class Mail




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                  Page 1 of 5
                                                Case 20-41308              Doc 188             Filed 03/25/20 Entered 03/25/20 19:13:18          Main Document
                                                                                                            Pg 4 of 7
                                                                                                           Exhibit A
                                                                                                          Master Service List
                                                                                                       Served as set forth below

                                  DESCRIPTION                                         NAME                                            ADDRESS                     EMAIL                 METHOD OF SERVICE
                                                                                                     Centralized Insolvency Operation
                                                                                                     Insolvency 5334 STL
                                                                                                     P.O. Box 7346
Internal Revenue Service                                       Internal Revenue Service              Philadelphia PA 19101-7346                                                         First Class Mail
                                                                                                     Attn: Jeff Hurt
                                                                                                     29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                      International Belt Sales LLC          Pepper Pike OH 44122                         JEFFREYCHURT@aol.com                  Email
                                                                                                     Attn: William Baker
                                                                                                     P.O Box 4835
Top 20 Unsecured Creditor                                      Irwin Mine And Tunneling Supply       Evansville IN 47724                          wbaker@irwincar.com                   Email
                                                                                                     Attn: Jay Bazemore
                                                                                                     P.O Box 465
Top 20 Unsecured Creditor                                      Jabo Supply Corporation               West Frankfort IL 62896                      jbazemore@jabosupply.com              Email
                                                                                                     Attn: Tony Calandra
                                                                                                     P.O Box 603800
Top 20 Unsecured Creditor                                      Jennchem Mid-West                     Charlotte NC 28260-3800                      tcalandra@jennmar.com                 Email
                                                                                                     Attn: Tony Calandra
                                                                                                     P.O Box 603800
Top 20 Unsecured Creditor                                      Jennmar of West Kentucky Inc.         Charlotte NC 28260-3800                      tcalandra@jennmar.com                 Email
                                                                                                     Attn: Tony Calandra
                                                                                                     P.O Box 405655
Top 20 Unsecured Creditor                                      Jennmar Services                      Atlanta GA 30384-5655                        tcalandra@jennmar.com                 Email
                                                                                                     Attn: Nick Johnson
                                                                                                     364 Libson Street
Top 20 Unsecured Creditor                                      John Fabick Tractor Company           Canfield OH 44406-0369                       nicholas.johnson@fabickmining.com     Email
                                                                                                     Attn: Nick Johnson
                                                                                                     PO Box 369
Top 20 Unsecured Creditor                                      John Fabick Tractor Company           Canfield OH 44406-0369                       nicholas.johnson@fabickmining.com     Email
                                                                                                     Attn: Dan Spears
                                                                                                     P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Conveyors Inc              St Louis MO 63150-4794                       dan.spears@mining.komatsu             Email
                                                                                                     Attn: Dan Spears
                                                                                                     P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Undergound Mining LLC      St. Louis MO 63150-4794                      dan.spears@mining.komatsu             Email
                                                                                                     Attn: Daniel I. Waxman
                                                                                                     340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                Kewa Financial Inc.                   Lexington KY 40508                           diw@kewafinancial.com                 Email
                                                                                                     Attn: Nicole L. Greenblatt
                                                                                                     601 Lexington Avenue
Counsel to Murray Energy Corporation                           Kirkland & Ellis LLP                  New York NY 10022                                                                  First Class Mail
                                                                                                     Attn: Wendi Alper-Pressman
                                                                                                     Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                         7701 Forsyth Boulevard, Suite 500            wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC   Lathrop GPM LLP                       Clayton MO 63105                             wendi.alper-pressman@lathropgpm.com   Email
                                                                                                     Attn: General Counsel
                                                                                                     48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                    Lord Securities Corporation           New York NY 10043                                                                  First Class Mail
                                                                                                     Attn: Dave Mayo, Todd Thompson
                                                                                                     P.O Box 28330                                david.mayo@mayowv.com
Top 20 Unsecured Creditor                                      Mayo Manufacturing Co Inc             St. Louis MO 63146                           todd.thompson@mayowv.com              Email
                                                                                                     Attn: Dennis F. Dunne and Parker Milender
                                                                                                     55 Hudson Yards                              ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                          Milbank LLP                           New York NY 10001                            pmilender@milbank.com                 Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                   Page 2 of 5
                                                   Case 20-41308                       Doc 188              Filed 03/25/20 Entered 03/25/20 19:13:18                               Main Document
                                                                                                                         Pg 5 of 7
                                                                                                                        Exhibit A
                                                                                                                           Master Service List
                                                                                                                        Served as set forth below

                                  DESCRIPTION                                                  NAME                                                       ADDRESS                                     EMAIL           METHOD OF SERVICE
                                                                                                                      Attn: Bob Purvis
                                                                                                                      2853 Ken Gray Blvd.
                                                                                                                      Suite 4
Top 20 Unsecured Creditor                                                  Mine Supply Company                        West Frankfort IL 62896                                       bob.purvis@purvisindustries.com   Email
                                                                                                                      Attn: John Whiteman
                                                                           Missouri Department of Revenue,            P.O. Box 475
                                                                           Bankruptcy Unit                            Jefferson City MO 65105-0475                                  edmoecf@dor.mo.gov                Email
                                                                                                                      Attn: Patrick D. Cloud
                                                                                                                      P.O Box 742784
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust          Atlanta GA 30374-2784                                         pcloud@heylroyster.com            Email
                                                                                                                      Attn: President or General Counsel
                                                                                                                      5260 Irwin Road
Natural Resource Partners L.P.                                             Natural Resource Partners L.P.             Huntington WV 25705                                                                             First Class Mail
                                                                                                                      Attn: Greg Wooten
                                                                                                                      372 Park Lane
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP              Herrin IL 62948                                               gwooten@wpplp.com                 Email
                                                                                                                      Attn: Christopher M. Foy, Assistant Attorney General
                                                                                                                      500 South Second Street                                       CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources,                       Office of the Illinois Attorney General    Springfield IL 62701                                          RLS@atg.state.il.us               Email
                                                                                                                      Attn: US Trustee
                                                                                                                      111 S. 10th Street
                                                                                                                      Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee        St. Louis MO 63102                                            Carole.Ryczek@usdoj.gov           Email
                                                                                                                      Attn: Irena Goldstein, Pedro Jimenez
                                                                                                                      200 Park Ave                                                  irenagoldstein@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd.                            Paul Hastings LLP                          New York NY 10166                                             pedrojimenez@paulhastings.com     Email
                                                                                                                      Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                      200 Park Ave                                                  pedrojimenez@paulhastings.com
Counsel to Javelin and Uniper                                              Paul Hastings LLP                          New York NY 10166                                             irenagoldstein@paulhastings.com   Email
                                                                                                                      Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E. Lovett    pbasta@paulweiss.com
                                                                           Paul, Weiss, Rifkind, Wharton & Garrison   1285 Avenue of the Americas                                   aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                           LLP                                        New York NY 10019                                             slovett@paulweiss.com             Email
                                                                                                                      Attn: Peter Freissle                                          p.freissle@polydeck.com
                                                                                                                      P.O Box 827                                                   c.shuford@polydeck.com
Top 20 Unsecured Creditor                                                  Polydeck Screen Corporation                Pound VA 24279                                                r.kuehl@polydeck.com              Email
                                                                                                                      Attn: Pat Popicg
                                                                                                                      46226 National Road
Top 20 Unsecured Creditor                                                  R M Wilson Co Inc                          St Clairsville OH 43950                                       ppopicg@rmwilson.com              Email
                                                                                                                      Attn: Bill Lawrence
                                                                                                                      610 Sneed Road
Top 20 Unsecured Creditor                                                  Rggs Land & Minerals                       Carbondale IL 62902                                           blawrence@sginterests.com         Email
                                                                                                                      Attn: Patricia I. Chen
                                                                                                                      Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                                   Ropes & Gray                               Boston MA 02199-3600                                          patricia.chen@ropesgray.com       Email
                                                                                                                      Attn: Secretary of the Treasury
                                                                                                                      100 F Street, NE
Securities and Exchange Commission - Headquarters                          Securities & Exchange Commission           Washington DC 20549                                           secbankruptcy@sec.gov             Email
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      175 W. Jackson Boulevard
                                                                           Securities & Exchange Commission -         Suite 900                                                     secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office                          Chicago Office                             Chicago IL 60604                                              bankruptcynoticeschr@sec.gov      Email
                                                                                                                      Attn: Christopher J. Gannon
                                                                                                                      P.O Box 890889
Top 20 Unsecured Creditor                                                  Snf Mining Inc                             Charlotte NC 28289-0889                                       cgannon@snfhc.com                 Email



          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                                    Page 3 of 5
                                                   Case 20-41308                   Doc 188                Filed 03/25/20 Entered 03/25/20 19:13:18                                              Main Document
                                                                                                                       Pg 6 of 7
                                                                                                                      Exhibit A
                                                                                                                         Master Service List
                                                                                                                      Served as set forth below

                                  DESCRIPTION                                              NAME                                                     ADDRESS                                                       EMAIL                  METHOD OF SERVICE
                                                                                                                    Attn: John Spoor
                                                                                                                    P.O Box 603800
Top 20 Unsecured Creditor                                              State Electric Supply Co                     Charlotte NC 28260-3800                                                      john.spoor@stateelectric.com            Email
                                                                                                                    Attn: Bankruptcy Department
                                                                                                                    100 West Randolph Street
Attorney General for the State of Illinois                             State of Illinois Attorney General           Chicago IL 60601                                                             webmaster@atg.state.il.us               Email
                                                                                                                    Attn: Bankruptcy Department
                                                                                                                    Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                             State of Missouri Attorney General           Jefferson City MO 65102                                                      attorney.general@ago.mo.gov             Email
                                                                                                                    Attn: Bankruptcy Department
                                                                                                                    30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                 State of Ohio Attorney General               Columbus OH 43215                                                                                                    First Class Mail

                                                                                                                    Attn: Nicholas F. Kajon, Constantine D. Pourakis, Andreas D. Milliaressis
                                                                                                                    485 Madison Avenue                                                           nfk@stevenslee.com
                                                                                                                    20th Floor                                                                   cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                            Stevens & Lee, P.C.                          New York NY 10022                                                            adm@stevenslee.com                      Email
                                                                                                                    Attn: Amy A. Zuccarello, Nathaniel R.B. Koslof, Erika L. Todd                azuccarello@sullivanlaw.com
                                                                                                                    One Post Office Square                                                       nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                 Sullivan & Worcester LLP                     Boston MA 02109                                                              etodd@sullivanlaw.com                   Email
                                                                                                                    Attn: Fredrik Knutsen
                                                                                                                    150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                                              T. Parker Host                               Norfolk VA 23510                                                             Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                    Attn: Mark V. Bossi
                                                                                                                    One US Bank Plaza
Counsel to Ad Hoc First Lien Group                                     Thompson Coburn LLP                          St. Louis MO 63101                                                           mbossi@thompsoncoburn.com               Email
                                                                                                                    Attn: Henry Looney
                                                                                                                    P.O Box 71206
Top 20 Unsecured Creditor                                              United Central Industrial Supply             Chicago IL 60694-1206                                                        Henry.Looney@unitedcentral.net          Email
                                                                                                                    Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                    Thomas Eagleton U.S. Courthouse
                                                                       United States Attorney’s Office for the      111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri   Eastern District of Missouri                 St. Louis MO 63102                                                                                                   First Class Mail
                                                                                                                    Attn: Brian Miles, Fredrik Knutsen
                                                                                                                    P. O. Box 301749                                                             UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                      Dallas TX 75303-1749                                                         Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                    Attn: Michael L. Schein, Esq.
                                                                                                                    1633 Broadway
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,                                                       31st Floor
N.A. and CIT Railcar Funding Company, LLC                              Vedder Price P.C.                            New York NY 10019                                                            mschein@vedderprice.com                 Email
                                                                                                                    Attn: David Wallace
                                                                                                                    P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC               Chicago IL 60674-8932                                                        Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                    Attn: David Wallace
                                                                                                                    P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Industrial LLC                       Chicago IL 60674-8932                                                        Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                    Attn: Christine R. Etheridge
                                                                       Wells Fargo Vendor Financial Services, LLC   c/o A Ricoh USA Program f/d/b/a/ IKON Financial Services
                                                                       fka GE Capital Information Technology        P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC                  Solutions                                    Macon GA 31208-3708                                                                                                  First Class Mail
                                                                                                                    Attn: Jennifer McLain McLemore, Michael D. Mueller
                                                                                                                    200 South 10th Street
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                        Suite 1600                                                                   jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC           Williams Mullen                              Richmond VA 23219                                                            mmueller@williamsmullen.com             Email



          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                                  Page 4 of 5
                                                Case 20-41308       Doc 188            Filed 03/25/20 Entered 03/25/20 19:13:18        Main Document
                                                                                                    Pg 7 of 7
                                                                                                   Exhibit A
                                                                                                  Master Service List
                                                                                               Served as set forth below

                                  DESCRIPTION                             NAME                                               ADDRESS                    EMAIL         METHOD OF SERVICE
                                                                                             Attn: Brandon Bonfig
                                                                                             50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                Wilmington Trust National Assoc     Minneapolis MN 55402                       bbonfig@wilmingtontrust.com   Email
                                                                                             Attn: Greg Wooten
                                                                                             372 Park Lane
Top 20 Unsecured Creditor                                Wpp LLC                             Herrin IL 62948                            gwooten@wpplp.com             Email
                                                                                             Attn: John P. Brice
                                                                                             250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.              Wyatt, Tarrant & Combs, LLP         Lexington KY 40507-1746                    jbrice@wyattfirm.com          Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                           Page 5 of 5
